Citation Nr: 0509597	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable disability evaluation for post-
operative residuals of a nasal pterygium of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied a compensable disability 
for the veteran's service-connected left eye condition.  The 
veteran filed a notice of disagreement in May 2002.  In 
August 2002 the RO issued a Statement of the Case.  Later, in 
October 2002, the veteran filed a substantive appeal.  

In January 2003, the veteran was scheduled to attend a 
hearing at the RO before RO personnel.  However, on the date 
of the hearing, the veteran contacted the RO and requested 
that the hearing be cancelled.  

In July 2004, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
the case is again before the Board.

The Board notes that the veteran, through his representative, 
points out that the veteran was found, in a February 2001 VA 
examination, to have slightly diminished acuity in the left 
eye that the examiner stated could be explained by cortical 
cataract changes in the lens.  He contends that these 
cataracts may have been caused by, or may be secondary to, 
his service-connected residuals of a nasal pterygium of the 
left eye.  To date this issue has not been developed and 
adjudicated.  It is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's service-connected residuals of a nasal 
pterygium of the left eye is not marked by impairment of 
visual acuity in one eye of at least 20/50 and at least 20/40 
in the other; rather, the veteran's best corrected visual 
acuity is 20/25 in each eye.





CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a nasal pterygium of the left eye have not been 
met. 38 U.S.C.A. §§ 1155, 7104 (West. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.83a, 4.84a; Diagnostic Code 
6034 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in July 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim for an increased 
rating, as well as the types of evidence VA would assist him 
in obtaining.  The veteran was informed of his responsibility 
to identify, or submit directly to VA medical evidence that 
shows that his service-connected condition had gotten worse.  
The veteran was also asked to provide evidence or 
information, including information regarding doctors and 
medical facilities that treated the veteran for his service-
connected disability, and other evidence and information in 
support of his claim.  He was also told that if he had any 
information in his possession that pertains to his claim, to 
please send it to VA.  

By way of an August 2001 rating decision, a May 2002 
Statement of the Case, and a November 2004 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of the veteran's claim.  
These documents, as well as the RO's July 2004 letter to the 
veteran, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran in July 2004 was not given prior to the first 
RO adjudication of the claim, the notice was provided by the 
RO prior to the November 2004 Supplemental Statement of the 
Case and prior to the transfer and certification of the 
veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to his claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect)..  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service medical evidence, including VA examination reports 
and records, and statements submitted by the veteran and his 
representative in support of his claim.  The Board finds that 
the RO undertook reasonable development with respect to the 
veteran's claim.  In this regard, the Board notes that in 
July 2004 the veteran was invited to provide additional 
medical or other evidence in support of his claim.  The same 
month, the veteran replied that all medical information 
regarding his claim was at the West Haven, Connecticut, VA 
Medical Center.  A review of the veteran's file reveals that 
these records were updated and associated with the file prior 
to the return of this file to the Board.  VA will therefore 
evaluate the veteran's claim based on the evidence in the 
record.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities ( 
Rating Schedule) and are intended to represent the average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.1 (2004).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If after careful 
review of all available and assembled data a reasonable doubt 
arises regarding the degree of disability, such reasonable 
doubt must be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).

The veteran's post-operative residuals of a nasal pterygium 
of the left eye is currently rated as noncompensable under 
Diagnostic Code 6034.  This code provides that pterygium is 
to be rated for loss of vision, if any.  Loss of central 
visual acuity is rated under Diagnostic Codes 6061 through 
6079.  Under these codes an evaluation for loss of vision can 
range from anatomical loss of both eyes (100 percent) to 
impairment of 20/50 in one eye and 20/40 in the other (10 
percent).  Impairment of 20/40 or better in both eyes is 
rated as noncompensable.  As there is no evidence of impaired 
field of vision or impaired muscle function of the veteran's 
eyes, Diagnostic Codes 6080 through 6092 are not relevant in 
this case.  

In this case, the veteran was afforded a VA examination in 
February 2001 to determine the extent and severity of his 
service-connected left eye condition.  During the 
examination, the examiner noted that the veteran had a 
history of pterygium in the left eye with excision.  It was 
noted that he has had no other ocular surgeries or laser 
treatments and there was no active pterygium encroaching upon 
the cornea or the visual axis.  The examination also found 
that there was no evidence of visual field defect in either 
eye.  After the examination, the veteran was found to have 
best corrected vision of 20/25 in both eyes.

Subsequent to this examination, the veteran was seen for 
yearly eye examinations, at the West Haven, Connecticut VA 
Medical Center.  These examinations noted the veteran's 
history of pterygium of the left eye.  Corrected vision of 
20/20 in the right eye and 20/25 in the left eye was found, 
along with mile epithelial hypertrophy left eye, nasal.  

Based on the foregoing, a compensable rating for post-
operative residuals of a nasal pterygium of the left eye is 
not warranted.  In order to merit a compensable evaluation 
under Diagnostic Code 6034, loss of vision must be found.  
Under Diagnostic Code 6079, the veteran's vision must be 
20/50 in one eye and at least 20/40 in the other in order to 
qualify for a 10 percent evaluation for loss of central 
visual acuity.  The veteran's corrected vision in this case 
was at worst 20/25 in both eyes.  And as noted previously, 
the VA examiner in February 2001 found no evidence of field 
of vision defect, and there is no indication that the veteran 
has impairment of muscle function.  Therefore a rating under 
Diagnostic Codes 6080 through 6092 is also not warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that the veteran's left eye 
disability has necessitated frequent, or indeed any, periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability for post-operative 
residuals of a nasal pterygium of the left eye is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


